DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “intensity determining unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim specifies “non-volatile” memory, which is directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being (see MPEP § 2106, subsection I). “Non-volatile” is different from “non-transitory” and includes non-statutory elements.
Examiner suggests amending “non-volatile” to “non-transitory” to overcome this rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Malinkevich (United States Patent Application Publication 20100149551) in view of Carter et al (United States Patent Application Publication 20050051466) in view of Heinonen (United States Patent Application Publication 20210116567) hereafter referred to as “MCH”.
As to claim 11, Malinkevich teaches a system for controlling a laser profiler, the laser profiler being configured for generating a laser line on a surface to be inspected (Figure 3, “Line “P””, paragraph 0049) and comprising at least a laser (Figure 1, element 10, paragraph 0059) and a camera (Figure 1, element 12, paragraph 0004), the system comprising:
 	an intensity determining unit (Figure 8, element S3) for: receiving an image of the laser line on the surface to be inspected (paragraph 0024); and determining an actual intensity of the laser line from the received image (Figure 8, elements S3 through S6, paragraph 0055, also paragraphs 0056-0063);
 	an amplification factor calculator (Figure 7, element 40) for: receiving a target intensity for the laser line (paragraphs 0026-0028 teach the intensity should be in the linear response range); and calculating an amplification factor (Figure 8, element S4) for the laser line based on the actual intensity of the laser line (Figure 8, element S3), the target intensity for the laser line (paragraph 0061), a power of the laser (paragraph 0068); and
 	a controller for: adjusting at least one parameter of the laser profiler based on the calculated amplification factor (Figure 8, element S5), so that the actual intensity of the laser line corresponds to the target intensity (Figure 8, element S6).
 	Malinkevich does not teach an amplification factor based on a camera gain of the camera and an exposure time of the laser line on the surface to be inspected. However, it is known in the art as taught by Carter. Carter teaches adjusting system parameters based on measured images including camera gain of the camera and an exposure time of the laser line on the surface to be inspected (paragraphs 0150, 0113). It would have been obvious to one of ordinary skill in the art at the time of filing to use a camera gain of the camera and an exposure time of the laser line on the surface to be inspected, in order to optimize the quality of the images.
 	Malinkevich does not teach the amplification factor allowing the actual intensity of the laser line to reach the target intensity while minimizing the power of the laser. However, it is known in the art as taught by Heinonen. Heinonen teaches the amplification factor allowing the actual intensity of the laser line to reach the target intensity while minimizing the power of the laser (paragraph 0096). It would have been obvious to one of ordinary skill in the art at the time of filing to have the amplification factor allowing the actual intensity of the laser line to reach the target intensity while minimizing the power of the laser, in order to reduce operating costs.
As to claim 12, MCH teaches everything claimed, as applied above in claim 11, in addition Malinkevich teaches the controller is configured for varying at least one of the power of the laser (paragraph 0068), the camera gain and the exposure time.
As to claims 13-16, MCH does not explicitly teach the claimed steps. However, Malinkevich teaches adjusting the system components based on measured intensities (Figure 8), Carter teaches optimizing operating conditions (paragraph 0012), Heinonen teaches configuring operational parameters (paragraphs 0096-0098), and it would have been obvious to one of ordinary skill in the art at the time of filing to adjust the parameters as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Additionally, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (amounts, proportions, etc) involves only routine skill in the art. See MPEP 2144.05(I). In this case, changing the variables as claimed would be done in order to increase machine performance.
As to claim 17, MCH teaches everything claimed, as applied above in claim 11, in addition Malinkevich teaches the amplification factor calculator is further configured for: varying the target intensity for the laser line (paragraph 0025 teaches sensors have limited dynamic ranges, and it would have been obvious to one of ordinary skill in the art at the time of filing to change the desired intensity based on the type of sensor being used, in order to increase data quality).
As to claims 1-7, the method would flow from the apparatus of claims 11-17 respectively.
As to claim 21, Malinkevich teaches a computer using software (paragraphs 0056-0057, see also Carter paragraph 0143, Heinonen paragraph 0088) and it would have been obvious to one of ordinary skill in the art at the time of filing to have a computer program product comprising a non-volatile computer readable memory storing computer executable instructions thereon, in order to more easily save and transfer the instructions to another system.
Malinkevich teaches a computer program product comprising a non-volatile computer readable memory storing computer executable instructions thereon that when executed by a computer perform steps of: 
 	receiving an image of the laser line on the surface to be inspected (paragraph 0024); 
 	determining an actual intensity of the laser line from the received image (Figure 8, elements S3 through S6, paragraph 0055, also paragraphs 0056-0063);
 	calculating an amplification factor (Figure 8, element S4) for the laser line based on the actual intensity of the laser line (Figure 8, element S3), a target intensity for the laser line (Figure 8, element S3), a power of the laser (paragraph 0068), ; and 
 	outputting the calculated amplification factor (Figure 8, element S4).
 	Malinkevich does not teach an amplification factor based on a camera gain of the camera and an exposure time of the laser line on the surface to be inspected. However, it is known in the art as taught by Carter. Carter teaches adjusting system parameters based on measured images including camera gain of the camera and an exposure time of the laser line on the surface to be inspected (paragraphs 0150, 0113). It would have been obvious to one of ordinary skill in the art at the time of filing to use a camera gain of the camera and an exposure time of the laser line on the surface to be inspected, in order to optimize the quality of the images.
 	Malinkevich does not teach the amplification factor allowing the actual intensity of the laser line to reach the target intensity while minimizing the power of the laser. However, it is known in the art as taught by Heinonen. Heinonen teaches the amplification factor allowing the actual intensity of the laser line to reach the target intensity while minimizing the power of the laser (paragraph 0096). It would have been obvious to one of ordinary skill in the art at the time of filing to have the amplification factor allowing the actual intensity of the laser line to reach the target intensity while minimizing the power of the laser, in order to reduce operating costs.
As to claim 22, MCH teaches everything claimed, as applied above in claim 21, in addition Malinkevich teaches the step of outputting the calculated amplification factor comprises determining an adjustment for at least one parameter of the laser profiler based on the calculated amplification factor so that the actual intensity of the laser line corresponds to the target intensity (paragraph 0061), and outputting a command indicative of the adjustment for the at least one parameter of the laser profiler (Figure 8, S4 & S5).
Claims 8-10, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over MCH, further in view of Regan et al (United States Patent 10393512).
As to claim 18, MCH teaches everything claimed, as applied above in claim 11, with the exception of the laser line comprises plurality of longitudinal points therealong and the intensity determining unit is configured for determining the actual intensity of the laser line based on an intensity value assigned to each one of the longitudinal points. However, it is known in the art as taught by Regan. Regan teaches the laser line comprises plurality of longitudinal points therealong and the intensity determining unit is configured for determining the actual intensity of the laser line based on an intensity value assigned to each one of the longitudinal points (Figures 1 and 2A show points along a line, see Figure 5, step 516, also column 14, lines 17-40 teach filtering individual points on thresholds e.g. noise). It would have been obvious to one of ordinary skill in the art at the time of filing to have the laser line comprises plurality of longitudinal points therealong and the intensity determining unit is configured for determining the actual intensity of the laser line based on an intensity value assigned to each one of the longitudinal points, in order to improve the data quality.
As to claim 19, MCH in view of Regan teaches everything claimed, as applied above in claim 18, in addition Regan teaches the intensity value for a given one of the longitudinal points corresponds to a maximum intensity for transverse points of the laser line contained in a cross-section of the laser line at the given one of the longitudinal points (column 14, lines 17-40 teach filtering via thresholds, which when applied to the invention of MCH would be the desired linear range of the sensor). It would have been obvious to one of ordinary skill in the art at the time of filing to have the laser line comprises plurality of longitudinal points therealong and the intensity determining unit is configured for determining the actual intensity of the laser line based on an intensity value assigned to each one of the longitudinal points, in order to improve machine performance.
As to claim 20, MCH in view of Regan teaches everything claimed, as applied above in claim 18, with the exception of the actual intensity of the laser line corresponds to a predefined percentile rank of a distribution of the intensity values of the longitudinal points. However, Malinkevich teaches changing the intensity to a desired intensity (Figure 8, S5) and it would have been obvious to one of ordinary skill in the art at the time of filing to have the actual intensity be a percentile rank of the desired intensity, in order to insure valid measurements. Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
As to claims 8-10, the method would flow from the apparatus of claim 18-20 respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Shawn Decenzo/Primary Examiner, Art Unit 2877